Citation Nr: 0713478	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for dizziness (vertigo) as 
being proximately due to or the result of the veteran's 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from August 1947 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Lincoln, 
Nebraska.  After reviewing the veteran's claims folder, the 
Board, in January 2006, determined that additional processing 
of the claim should occur.  Hence, the claim was remanded to 
the RO via the Appeals Management Center (AMC).  [It is noted 
that a separate issue, one involving an increased evaluation 
claim, was listed on the January 2006 Remand.  That issue was 
returned to the Board for further action in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999).  There is no 
indication in the claims folder as to whether the veteran has 
perfected his appeal with respect to this issue.  Therefore, 
at this time, the Board has no jurisdiction on the matter, 
and the issue is not before it.]  The claim has since been 
returned to the Board for review.

The appeal is again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran if further action 
is required on the part of the veteran.


REMAND

As noted above, in January 2006, the Board remanded the claim 
to the AMC for the purpose of obtaining additional medical 
information.  The Board noted in that Remand the following:

	. . . The veteran has been examined 
by VA and private doctors.  While there 
is agreement that the veteran suffers 
from dizziness, expert opinion is split 
as to whether his dizziness is related to 
his hearing loss.

The Board commented on the fact that in two separate VA 
examinations, one that was accomplished in January 2004 and 
another that was performed in June 2004, both medical care 
providers failed to provide supporting evidence and reasoning 
to satisfactorily substantiate the opinions given by the 
providers.  As such, in the Remand instructions given to the 
AMC by the Board, the Board specifically asked that a 
physician comment on the complete record, inferring that the 
physician should discuss the previous inconsistent (and 
incomplete) VA opinions.

The veteran underwent a VA ear examination in November 2006.  
The medical provider diagnosed the veteran with "light-
headedness, most likely orthostatic in nature".  The 
examiner further stated that ". . . it is unlikely that his 
dizziness is a result of his hearing loss.  In fact, his 
hearing loss most likely has different etiology altogether."  
The examiner did not indicate that she was a physician, as 
requested by the Board's Remand.  More importantly, the 
examiner did not discuss the two previous inconsistent VA 
opinions.  

Because the Board's requested development has not occurred, 
it is the Board's opinion that the RO did not fully comply 
with the Remand instructions of January 2006.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, held that 
a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  As the AMC 
did not fulfill the Board's instructions, the claim must be 
returned to the AMC for compliance with the previous Remand.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC/RO for the following 
actions:

1.  The AMC/RO should return the claims 
folder to the Omaha VA Medical Center 
(VAMC), and specifically to the examiner 
who examined the veteran in November 
2006.  However, prior to returning the 
claim to the examiner, the AMC must 
confirm that the previous examiner is a 
physician, as the record currently does 
not indicate as such.  If it is 
ascertained that the examiner who 
examined the veteran in November 2006 is 
indeed a physician, and if the individual 
is still on staff at the VAMC, the 
examiner should be asked again to comment 
on whether the veteran's dizziness is 
related to or caused by the veteran's 
military service or related to or caused 
by a service-connected disability.  The 
examiner should further provide comment 
on whether a service-connected disability 
has aggravated the dizziness in 
accordance with Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Additionally, the 
examiner should comment on previous 
diagnoses given by VA health care 
providers that opined that the veteran's 
dizziness was related, or not related, to 
his service-connected bilateral hearing 
loss.  This discussion should be based 
upon conclusive medical facts, treatises, 
or medical records. 

If it is determined that the November 
2006 health care provider is not a 
physician or if the examiner is no longer 
on staff at the VAMC, the veteran should 
be scheduled for another examination for 
the purpose of determining the nature, 
cause, and etiology of the veteran's 
dizziness.  The examiner should be asked 
to express an opinion as to whether the 
disability is related to or was caused by 
the veteran's military service or to a 
service-connected disability.  The 
examiner should further provide comment 
on whether a service-connected disability 
has aggravated the dizziness in 
accordance with Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Additionally, the 
examiner should comment on previous 
diagnoses given by VA health care 
providers that opined that the veteran's 
dizziness was related, or not related, to 
his service-connected bilateral hearing 
loss.  This discussion should be based 
upon conclusive medical facts, treatises, 
or medical records. 

The claims folder and this Remand must be 
made available to the appropriate 
examiner for review prior to the 
examination and/or comment.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

2.  Following completion of the 
foregoing, the AMC/RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issue on appeal.  
If the benefits sought on appeal remain denied, the appellant 
and the accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The purpose of the possibly needed examination requested in 
this remand is to obtain information or evidence (or both), 
which may be dispositive of the appeal.  Therefore, the 
veteran is hereby placed on notice that pursuant to 38 C.F.R. 
§ 3.655 (2006) failure to cooperate by attending the 
requested VA examination (if necessary) may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




